DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 20 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 recites the limitation "the access permission of the portable electronic device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The in dependent claims 1, 11 and 20 recite determining control instruction based on received information from external source and transmitting the control instruction to vehicle control system.
The limitation of determining a control instruction, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining driving control. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites three additional elements – using via establishing the communication connection, receiving information, and transmitting using the communication connection steps, communication connection both steps is recited at a high-level of generality (i.e., as a generic transceiver such that it amounts no more than mere instructions to apply the exception using a generic transceiver. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to 
receiving information, and transmitting using the communication connection steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.
	Dependent claims 2 – 10, 12 - 19 further define the abstract idea that is present in independent claims 1, 11 and 20 and, thus, correspond to abstract idea of determining control instruction as presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. 
Therefore, claims 1 – 20 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8 – 16 and 18 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harichandan et al. (Hereinafter Harichandan (US 2020/0079397).

As per claim 1, Harichandan teaches a method for controlling autonomous driving of a vehicle realized in a portable electronic device (See at least figure 1), comprising: 
establishing a communication connection with a driving control system of the vehicle (See at least abstract and paragraph 28; via the embodiments herein provide a system and method for controlling an operation of the components in the two/three wheeled vehicle through a smartphone. The system comprises a vehicle module, a smartphone and a cloud computing system. The vehicle module reads the vehicle parameters with a vehicle parameter reader and 
receiving information related to a driving control of the vehicle from an external device of the vehicle, the information comprising at least one of perceptual information related to an environment where the vehicle is located, a path planning of the vehicle and a behavior prediction of at least one object in the environment (See at least abstract and paragraph 87 and 106; via the embodiments herein provide a system and method for controlling an operation of the components in the two/three wheeled vehicle through a smartphone. The system comprises a vehicle module, a smartphone and a cloud computing system. The vehicle module reads the vehicle parameters with a vehicle parameter reader and sensors. The read vehicle parameter are forwarded to the microprocessor for transmission to the smartphone through a transceiver using a wired or wireless network. The microprocessor sends the vehicle parameters data to the smartphone for generating the commands/events for controlling an operation of the parts/components of the vehicle through the vehicle parameter controller. The data is uploaded to a cloud computing system and analyzed using an artificial intelligence module, a machine learning module and a pattern recognition module for providing insights/predictions to the user for controlling the vehicle. The data related to the plurality of vehicle parameters and to the events/commands is also uploaded to a cloud for further processing by the smartphone. The data 
determining, based on the received information, a control instruction for a driving behavior of the vehicle (See at least abstract); and 
transmitting, via the communication connection, the control instruction to the driving control system of the vehicle for executing the control instruction (See at least paragraph 41; via The method also comprises transferring a data related to the one or more vehicle parameters to a microprocessor that transmits the data to a paired smartphone using a transceiver. The method further comprises processing the data received from the microprocessor using the smartphone for generating and transmitting/forwarding an one or more commands/even is to the microprocessor to control various parts/components of two/three wheeled vehicle. The method still further comprises sending commands to the microprocessor and directing the vehicle parameter controller to control a plurality of parts/components in the two/three wheeled vehicle).

As per claim 2, Harichandan teaches elements of: 
determining whether the portable electronic device has an access permission to access the driving control system of the vehicle (See at least paragraph 38); and 
in response to determining that the portable electronic device has the access permission, establishing the communication connection (See at least paragraph 38).  

As per claim 3, Harichandan teaches elements of:
acquiring first authentication information related to at least one of the vehicle and a user of the vehicle (See at least paragraph 38 and 54); 
verifying the at least one of the vehicle and the user by using the first authentication information (See at least paragraph 38 and 54); and 
determining, based on a successful verification of the at least one of the vehicle and the user, that the portable electronic device has the access permission (See at least paragraph 38 and 54).  

As per claim 4, Harichandan teaches element of: 
wherein, the first authentication information comprises at least one of: a biological characteristic of the user, a password and a user name (See at least paragraph 54).  

As per claim 5, Harichandan teaches elements of:
wherein, determining whether the portable electronic device has the access permission comprises: 

receiving from the authentication service a verification result of the portable electronic device obtained using the second authentication information (See at least paragraph 55); and 
determining, in response to the verification result indicating a successful verification of the portable electronic device, that the portable electronic device has the access permission (See at least paragraph 55).  

As per claim 6, Harichandan teaches element of:
wherein, establishing the communication connection comprises: 
establishing the communication connection in response to determining that the vehicle is located in a preset geographic area (See at least paragraph 55).  

As per claim 8, Harichandan teaches element of:
 wherein, when the received information comprises the perceptual information, determining the control instruction for the driving behavior of the vehicle comprises: 
based on the perceptual information, determining the path planning of the vehicle; and 
based on the determined path planning, generating the control instruction (See at least abstract and paragraph 87 and 106).  

As per claim 9, Harichandan teaches element of:

generating the control instruction based on a specified time and a specified geographic area to control the vehicle to drive to the specified geographic area at the specified time  (See at least paragraph 103).  

As per claim 10, Harichandan teaches element of:
wherein the external device comprises at least one of a sensing device in the vicinity of an area where the vehicle is driving and a sensing device integrated on another vehicle in the environment (See at least paragraph 106).

Claims 11 – 16 and 18 – 20 have same or substantially similar claim limitations as ones in claims 1 – 6 and 8 – 10. Therefore, claims 11 – 16 and 18 – 20 are rejected under same rationales as ones in claims 1 – 6 and 8 – 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harichandan.

As per claim 7, Harichandan teaches all the elements claimed invention but does not explicitly teach elements of: 
determining whether the access permission of the portable electronic device to access the driving control system of the vehicle is cancelled; and 
in response to determining that the access permission is cancelled, stopping determining the control instruction for the driving behavior of the vehicle.  
Harichandan, however, teaches that the authentication process is done through the software installed on the mobile device. Hence, if one logs out or close the software, then the connection would be lost and it is equivalent to access permission is cancelled. Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Claim 17 has same or substantially similar claim limitations as ones in claim 7. Therefore, claim 17 is rejected under same rationales as ones in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hashimoto et al. (US 2018/0043935) discloses autonomous driving system.
Oba (US 2020/0139992) discloses vehicle control device and vehicle control method.
He et al. (US 2020/0029340) discloses method and apparatus for NR V2X resource selection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662